PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 05-4962
FRANCISCO SORIANO-JARQUIN, a/k/a
Raul Jarquin,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                           (CR-05-276)

                      Argued: March 16, 2007

                      Decided: July 11, 2007

    Before WILKINSON and TRAXLER, Circuit Judges, and
              WILKINS, Senior Circuit Judge.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Traxler and Senior Judge Wilkins joined.


                           COUNSEL

ARGUED: Dale Warren Dover, Alexandria, Virginia, for Appellant.
Marla Brooke Tusk, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee. ON BRIEF: Chuck Rosen-
berg, United States Attorney, Stephanie Bibighaus Hammerstrom,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.
2                 UNITED STATES v. SORIANO-JARQUIN
                              OPINION

WILKINSON, Circuit Judge:

   Francisco Soriano-Jarquin challenges his conviction for re-entering
the United States after deportation in violation of 8 U.S.C. § 1326(a)
(2000). The defendant claims that a Virginia State Police officer vio-
lated his Fourth Amendment rights by requesting identification from
him while he was a passenger in a lawfully stopped vehicle. He also
claims that his Fourth and Fifth Amendment rights were violated
when the government produced another man, rather than the defen-
dant, at his preliminary hearing, and that his re-indictment after dis-
missal of his first indictment for clerical error violated his Sixth
Amendment right to a speedy trial. Finally, he contends that Depart-
ment of Homeland Security regulations governing the testimony of
agency employees interfered with his attempt to call an immigration
agent as a defense witness, in violation of his Sixth Amendment rights
to confrontation of witnesses and compulsory process. For reasons
that follow, we affirm the judgment of the district court.

                                   I.

   On the night of April 12, 2005, a Virginia State Police officer,
accompanied by two police trainees, stopped a van with a defective
headlight on Interstate 95 in Spotsylvania County, Virginia. Trooper
Rodney Ward approached the vehicle and discovered that it also had
a cracked windshield and contained an unrestrained infant. In addition
to the driver and the front passenger, there were eleven people in the
van, including the defendant, Francisco Soriano-Jarquin.

    While a police trainee processed the identification of the driver and
prepared citations for the broken headlight, cracked windshield, and
unrestrained infant, Ward asked the passengers for identification.
Although asking for passenger identification is not a requirement of
Virginia State Police procedure, Ward asserted that he personally did
so as a matter of routine at every traffic stop. When it appeared that
the passengers did not understand English, Ward produced his own
ID and pointed to it, to communicate that he wished to see their iden-
tification. The passengers shook their heads, indicating that they did
                  UNITED STATES v. SORIANO-JARQUIN                     3
not have identification. Ward observed that the passengers appeared
to be nervous.

   After returning to his vehicle, Ward stated to the police trainee that
he was concerned that the passengers might be illegal aliens. At this
the driver of the van, who spoke some English, smiled and nodded.
When Ward asked him to confirm that his passengers were illegal, he
again smiled and nodded. Ward then contacted U.S. Immigration and
Customs Enforcement ("ICE"). ICE advised him to take the van off
the interstate at the nearest exit and await the arrival of ICE agents.

   An ICE agent arrived and spoke to Ward about what he had
observed. When the agent interviewed the driver in Spanish, the
driver maintained that he did not know anything about the immigra-
tion status of the passengers. The agent then spoke to the passenger
in the front passenger seat, who stated that he was a second driver of
the van and that he and the other driver worked for a transportation
company that had paid them to transport the passengers. He stated
that he himself and all of the passengers in the back of the van were
illegal aliens.

   An ICE agent then spoke to the other passengers in Spanish, asking
for name and immigration status. The passengers all stated that they
were from Mexico and were in the United States illegally. The pas-
sengers remained in the van until other ICE agents arrived, at which
point they were handcuffed and transported to an ICE facility in Mer-
rifield, Virginia, for processing. When the defendant’s fingerprints
were entered into the ICE Automated Fingerprint Identification Sys-
tem, it showed that he had been deported from Arizona the month
before. ICE held the defendant and other passengers in administrative
custody.

  ICE agents interviewed the defendant on April 13, 2005, and on
April 28, 2005. Before each interview, an ICE agent read the defen-
dant Miranda warnings in Spanish, and the defendant indicated that
he understood and waived his rights. In each interview, the defendant
made a sworn statement that he had previously been deported and did
not have permission to re-enter the United States.

   On May 13, 2005, the defendant was arrested for unlawful re-entry
after deportation, in violation of 8 U.S.C. § 1326(a). At a preliminary
4                 UNITED STATES v. SORIANO-JARQUIN
hearing before a magistrate judge on May 17, 2005, the government
mistakenly produced an individual named Francisco Almaraz Sori-
ano, rather than the defendant, Francisco Soriano-Jarquin. At the
time, no one alerted the court to the error. On the stand, ICE Special
Agent Jason Fulton identified the individual present as Francisco
Soriano-Jarquin, though upon cross-examination Fulton stated that he
could not be sure the individual was Soriano-Jarquin. The judge
found probable cause to hold Soriano-Jarquin.

   On June 9, 2005, a grand jury indicted Soriano-Jarquin on one
count of unlawful re-entry after deportation. On June 20, 2005, in a
hearing in district court before the Honorable T.S. Ellis, III, counsel
stated that the copy of the indictment sent to him referred to the
defendant, Francisco Soriano-Jarquin, in the caption but referred to
another individual, "Roberto Perez-Lopez," in the body of the indict-
ment. Judge Ellis requested the copy of the indictment from the
court’s safe and found it to contain the same error.

   The government later asserted that the error had originated in the
U.S. Attorney’s Office. A member of that office caught and corrected
the error on the copy of the indictment that went to the grand jury,
but failed to do so on the other copies. At the time of the June 20
hearing, the government had no explanation for the discrepancy and
moved to dismiss the indictment without prejudice. Judge Ellis did so
on June 23, 2005, and on the same day the grand jury returned a sec-
ond indictment.

   The defendant was arraigned before the Honorable James C.
Cacheris on July 8, 2005, and on August 10, 2005, the parties
appeared before Judge Cacheris on the defendant’s motion to dismiss
for lack of a speedy trial and to suppress evidence.

   The defendant argued that, because his second indictment was
returned more than thirty days after his May 13 arrest, dismissal was
required under the Speedy Trial Act, 18 U.S.C. § 3161 et seq. The
court rejected this contention, stating that the Speedy Trial Act
required dismissal only where "no indictment or information is filed"
within the requisite period, while in this case the first indictment was
filed within the thirty days and dismissed without prejudice. Id.
§ 3162(a)(1) (emphasis added).
                  UNITED STATES v. SORIANO-JARQUIN                  5
   The defendant also moved to suppress all evidence obtained as a
result of Trooper Ward’s demand for the passengers’ identification,
because it violated the Fourth Amendment and the Equal Protection
Clause of the Fourteenth Amendment. The court held that it did not
violate the Fourth Amendment for an officer to ask passengers for
identification where, as here, he did so for safety purposes and the
questioning of the passengers did not prolong the stop. The court also
rejected the defendant’s equal protection claim.

   On the scheduled trial date, August 22, 2005, defense counsel
moved for a continuance. Defense counsel informed the government
and the court for the first time that another individual, and not the
defendant, had been present at the preliminary hearing. The defendant
stated that he did not wish to receive a new preliminary hearing. Nev-
ertheless, the defendant moved to dismiss on the ground that the
denial of a preliminary hearing violated his Fourth and Fifth Amend-
ment rights. This motion was subsequently denied by the court.
Defense counsel also expressed an intention to call both Francisco
Almaraz Soriano and ICE Special Agent Jason Fulton as witnesses in
support of a misidentification theory of defense. Defense counsel
asked for a continuance because he had as yet been unable to secure
Francisco Almaraz Soriano. The court continued the trial until Sep-
tember 13, 2005.

   Also on August 22, 2005, at the government’s behest, the court
ordered defense counsel to comply with the Department of Homeland
Security ("DHS") Touhy regulations in calling ICE Special Agent
Jason Fulton as a witness. Those regulations provide procedures for
subpoenaing DHS employees and prohibit employees from testifying
about information obtained on the job absent departmental authoriza-
tion. See 6 C.F.R. §§ 5.41-.49 (2006). On September 7, 2005, how-
ever, the defense attempted to serve the government with a subpoena
for Fulton that was not in compliance with the regulations. The gov-
ernment declined service, and defense counsel made no further
attempts to secure Fulton as a witness. At trial, the district court
excluded Fulton as a witness due to the defense’s failure to comply
with the Touhy regulations.

  A jury trial occurred on September 13, 2005, and the jury returned
a verdict of guilty on the single count of unlawful re-entry after
6                 UNITED STATES v. SORIANO-JARQUIN
deportation, 8 U.S.C. § 1326(a). The defendant was sentenced to time
served.

    The defendant appeals his conviction on various grounds.

                                  II.

   Soriano-Jarquin argues first that the Fourth Amendment did not
permit Trooper Ward to ask the passengers, including himself, for
identification during the traffic stop. The defendant does not contest
the initial traffic stop; rather, he contends that the stop did not give
the police a legitimate basis to ask passengers for identification. That
request, defendant argues, constituted a separate investigatory deten-
tion requiring reasonable suspicion of criminal activity. See Terry v.
Ohio, 392 U.S. 1, 20-21 (1968). Because the officer lacked reasonable
suspicion, the defendant argues, the request constituted an unreason-
able seizure in violation of the Fourth Amendment.

   The Supreme Court recently held in Brendlin v. California that a
passenger in a vehicle stopped by the police is seized by the stop
within the meaning of the Fourth Amendment. 551 U.S. ___ (2007).
As the Court in Brendlin explained, "[a] traffic stop necessarily cur-
tails the travel a passenger has chosen just as much as it halts the
driver. . . ." 551 U.S. at ___.

   If a passenger is considered "seized" for Fourth Amendment pur-
poses when a police officer makes a traffic stop, that passenger may
then challenge the constitutionality of the actions taken during that
stop. See Brendlin, 551 U.S. at ___. Here, that would include the offi-
cer’s request for the passengers’ identification.

   We believe a simple request for identification from passengers falls
within the purview of a lawful traffic stop and does not constitute a
separate Fourth Amendment event. Assuming a lawful stop, an officer
is entitled to some chance to gain his bearings and to acquire a fair
understanding of the surrounding scene. Just as the officer may ask
for the identification of the driver of a lawfully stopped vehicle, see,
e.g., Delaware v. Prouse, 440 U.S. 648, 659 (1979), so he may
request identification of the passengers also lawfully stopped. No sep-
arate showing is required.
                   UNITED STATES v. SORIANO-JARQUIN                       7
   The Supreme Court has long held that ensuring officers’ personal
safety is of critical importance in the conduct of traffic stops. It is well
established that officers performing a lawful stop are "authorized to
take such steps as [are] reasonably necessary to protect their personal
safety" thereafter. United States v. Hensley, 469 U.S. 221, 235 (1985).

   For example, the Court noted in Maryland v. Wilson, 519 U.S. 408
(1997), that "a police officer may as a matter of course order the
driver of a lawfully stopped car to exit his vehicle." Id. at 410 (citing
Pennsylvania v. Mimms, 434 U.S. 106 (1977) (per curiam)). This
safety interest attaches to officers’ interactions with passengers as
well as with drivers, because passengers may likewise present to offi-
cers who interrupt their journey a risk of personal harm. Because the
"danger to an officer from a traffic stop is likely to be greater when
there are passengers in addition to the driver in the stopped car," Wil-
son, 519 U.S. at 414, the Court held that they too could be ordered
by the officer to exit a vehicle, id. at 410, 412.

   If an officer may "as a matter of course" and in the interest of per-
sonal safety order a passenger physically to exit the vehicle, id. at
410, he may surely take the minimally intrusive step of requesting
passenger identification. The failure of a vehicle’s occupants to pro-
duce any sort of proper identification may heighten an officer’s con-
cerns (suggesting a possible need for backup), while the production
of what appears to be a valid ID may serve to allay them. Indeed, both
the Eighth and the Eleventh Circuits have recognized as much. The
Eighth Circuit has held that an officer may request identification from
both the driver and passengers as part of a valid traffic stop. See
United States v. Rodriguez-Hernandez, 353 F.3d 632, 635 (8th Cir.
2003). Moreover, the Eleventh Circuit has made clear that during a
valid traffic stop, a request for identification and a subsequent check
of the occupants’ criminal history constitute steps "reasonably neces-
sary to protect [officers’] personal safety." United States v. Purcell,
236 F.3d 1274, 1277-78 (11th Cir. 2001). We do not require officers
to make lawful stops at their peril. When an officer legitimately stops
a vehicle, the identity of the persons in whose company the officer
suddenly finds himself may be pertinent to the officer’s well-being.

   The request for passenger identification seems especially unobjec-
tionable here. For one thing, it did not prolong the seizure. Indeed, the
8                 UNITED STATES v. SORIANO-JARQUIN
Supreme Court has already held that police questioning that does not
prolong a seizure does not provide a legitimate basis for a Fourth
Amendment claim. See Illinois v. Caballes, 543 U.S. 405, 407 (2005).
In this respect, this case resembles Muehler v. Mena, 544 U.S. 93
(2005). During a lawful search of a residence, police officers asked
occupant Mena questions about her immigration status. Id. at 96.
Mena contended that the questioning was an independent investiga-
tory detention that, because the officers lacked reasonable suspicion,
constituted a Fourth Amendment violation. Id. at 100. The Court held
that, since Mena’s questioning did not prolong her detention incident
to the search, it was not "a discrete Fourth Amendment event," and
thus "no additional Fourth Amendment justification for inquiring
about Mena’s immigration status was required." Id. at 101; see also
United States v. Photogrammetric Data Servs., Inc., 259 F.3d 229,
240 (4th Cir. 2001), overruled on other grounds by Crawford v.
Washington, 541 U.S. 36 (2004) (reasonable to detain and interview
office employees during execution of valid search warrant).

   In this case, Trooper Ward’s request for identification did not pro-
long the stop, as it occurred while the police trainee checked the driv-
er’s license and registration and prepared his citations. While Trooper
Ward did contact the ICE, which asked him to hold the vehicle for
an administrative immigration inquiry, that contact came only after
the driver of the van indicated that the passengers were illegal aliens.
Because the request did not extend the stop, it did not alter its lawful
character.

   Moreover, the stopped vehicle had a broken headlight and a
cracked windshield, and there was an unrestrained infant on the floor
of the van. Given the eleven passengers in the vehicle, their high level
of anxiety, and the number of obvious infractions, the drawbacks of
defendant’s claims about the officer’s conduct are apparent.1
    1
   Similarly, the defendant’s contention that his Miranda warnings were
"ineffective" lacks merit. The defendant does not specify in what way his
warnings were ineffective. In fact, however, the defendant received
effective warnings at the appropriate time. Miranda warnings are only
required after the defendant is in custody. See Illinois v. Perkins, 496
U.S. 292, 297 (1990). The defendant was not in custody during his ques-
tioning at the roadside. Berkemer v. McCarty, 468 U.S. 420, 440 (1984)
                   UNITED STATES v. SORIANO-JARQUIN                       9
                                    III.

   Soriano-Jarquin also contends that he was entitled to dismissal
owing to his failure to receive either a preliminary hearing or a timely
indictment, in violation of the Fourth, Fifth, and Sixth Amendments.
We review the district court’s denial of this claim de novo. See United
States v. Pasquantino, 305 F.3d 291, 294 (4th Cir. 2002).

                                    A.

   The government concedes that the individual present at the defen-
dant’s preliminary hearing was not the defendant, Francisco Soriano-
Jarquin, but another individual named Francisco Almaraz Soriano.
The defendant argues that this error denied him a probable cause
hearing in violation of his Fourth and Fifth Amendment rights.

   This contention must fail. To begin with, the defendant did not
challenge this defect in the preliminary hearing in a timely fashion.
Federal Rule of Criminal Procedure 12(b)(3) provides that a motion
alleging a defect in the preliminary hearing must be raised prior to
trial. See Fed. R. Crim. P. 12(b)(3). Rule 12(c) provides that the court
may set a deadline for such pretrial motions. See Fed. R. Crim. P.
12(c). In this case, the district court set a motions deadline of July 27,
2005. Nevertheless, the defendant did not raise the issue of mistaken
identity by the motions deadline; he in fact did not raise the matter
until the scheduled date of trial. While the defendant contends that he
was entitled to use this issue at trial as part of an identity defense, this

(traffic stop not custodial); United States v. Sullivan, 138 F.3d 126, 130
(4th Cir. 1998) (same). After the defendant was taken into administrative
custody, subsequent questionings were prefaced with a reading in Span-
ish of his Miranda rights, which he waived. These warnings were effec-
tive, the defendant’s waivers were valid, and his two confessions to
having re-entered the country after deportation are thus admissible.
  We are also unpersuaded by defendant’s Equal Protection claim. As
noted above, the officer had ample objective basis for his actions, and
defendant has advanced nothing to indicate a discriminatory animus was
afoot.
10                 UNITED STATES v. SORIANO-JARQUIN
in no way explains the four month delay in raising the issue or in
complying with the rules.

  Moreover, the defendant’s indictment mooted any questions sur-
rounding the preliminary hearing. This court has long held that the
probable cause requirement may be satisfied either by a preliminary
hearing or by indictment by a grand jury. See United States v.
Mackey, 474 F.2d 55, 56-57 (4th Cir. 1973). Because both procedures
aim "to insure the existence of probable cause before an accused is
brought to trial," it has been a "long-standing rule that the return of
an indictment by the grand jury eliminates the requirement of holding
a preliminary hearing." Id. The grand jury indictment of Francisco
Soriano-Jarquin thus rendered moot the confusion at the preliminary
hearing.

   The defendant nevertheless argues that the confusion at the prelim-
inary hearing carried over to the grand jury proceedings. He contends
that the grand jury indictment was somehow an indictment of
Almaraz Soriano, rather than the defendant. The district court
described this argument as "tenuous at best." The grand jury made its
finding independently of anything that occurred at the preliminary
hearing, on the basis of evidence pertaining exclusively to Soriano-
Jarquin, including his previous deportation and his fingerprints in the
ICE database. The district court thus concluded that "[t]he grand jury
heard evidence regarding Soriano-Jarquin and returned an indictment
naming him." Almaraz Soriano’s presence at the preliminary hearing
in no way affected the grand jury indictment. The defendant’s motion
to dismiss was properly denied.2
  2
   The defendant’s contention that he should be discharged pursuant to
18 U.S.C. § 3060(d) also lacks merit. The defendant relies on § 3060(d)’s
provision that an arrested person who has not received a preliminary
hearing in the requisite time, except as otherwise provided, shall be dis-
charged without prejudice. See 18 U.S.C. § 3060(d) (2000). But § 3060
also provides that no preliminary hearing shall be required (1) if the
defendant waives such a hearing, see id. § 3060(b), or (2) if an indict-
ment is returned prior to a preliminary hearing, see id. § 3060(e). As
noted above, the defendant delayed four months in raising his argument,
a period that hardly seems consistent with any serious belief that he was
somehow being improperly held. When he finally did raise the argument,
the defendant stated that he waived a second hearing, and he had, in any
case, already been indicted at that point. Even had a dismissal been
required under § 3060(d), it would in any case have been without preju-
dice.
                   UNITED STATES v. SORIANO-JARQUIN                     11
                                    B.

   The defendant next argues that his indictment violated his right to
a speedy trial. The defendant was arrested on May 13, 2005, and first
indicted on June 9, 2005. On June 20, 2005, it was discovered that
copies of the indictment sent to defense counsel and placed in the dis-
trict court’s safe named the defendant in the caption but another indi-
vidual in the body of the charge. While the defendant’s name was
correct on the copy presented to the grand jury, in the interest of cau-
tion the government moved to dismiss the indictment without preju-
dice and filed a new indictment on June 20, 2005. On June 23, 2005,
the first indictment was dismissed without prejudice and the defen-
dant re-indicted. The defendant claims that this indictment, more than
thirty days after his arrest, violated his right to a speedy trial and that
dismissal is required under the Speedy Trial Act, 18 U.S.C. § 3161 et
seq.

   The district court properly rejected this claim. 18 U.S.C. § 3161(b)
requires that an indictment be filed within thirty days of arrest, while
18 U.S.C. § 3162(a)(1) provides that if "no indictment" is filed within
that time limit, the charge must be dismissed. The district court cor-
rectly concluded that, under the plain language of the statute,
§ 3162(a)(1) applies to cases where "no" indictment was filed within
the specified period. In this case, by contrast, the first indictment was
filed within the thirty day period. Thus, automatic dismissal is not
required under § 3162(a)(1).

   In United States v. Thomas, 705 F.2d 709 (4th Cir. 1983), this court
rejected the claim that a dismissal without prejudice and re-indictment
violated the right to a speedy trial. The court held that the fact that
a district court may dismiss a faulty indictment without prejudice
"necessarily rebuts [the] argument that the timeliness of any subse-
quent indictment is to be measured by reference to the original arrest
leading to the first, dismissed indictment." Id. at 710-11. The opposite
outcome would necessarily make the dismissal "prejudicial in effect."
Id. at 711.

   This court has likewise held that the prohibition against delay "is
designed (1) to protect against ‘undue and oppressive incarceration
prior to trial,’ (2) to ‘minimize anxiety and concern accompanying
12                UNITED STATES v. SORIANO-JARQUIN
public accusation,’ and (3) to protect the ‘ability of an accused to
defend himself.’" United States v. Goodson, 204 F.3d 508, 515-16
(4th Cir. 2000) (quoting Smith v. Hooey, 393 U.S. 374, 378 (1969)).
In this case, the district court properly found that the circumstances
of the indictments did not interfere with these interests. As the
charges in the first and second indictments were identical, the defen-
dant received sufficient notice of the charges against him. Moreover,
the second indictment was filed eight days after the end of the thirty
day period allowed for the first indictment. The government
expressed its willingness to proceed to trial on the original trial date
of July 25, 2005, which was set at the first indictment. It was defense
counsel who stated that a later trial date would be acceptable and who
subsequently sought a continuance and a still later trial date. The dis-
trict court thus properly concluded that the return of the second indict-
ment more than thirty days after the defendant’s arrest did not require
dismissal.

   The fact that defendant’s claims are ultimately lacking in merit
does little, however, to inspire confidence in the government’s han-
dling of the case. The defendant correctly observes that he found him-
self in an "improbable predicament" — confused with another man at
his preliminary hearing and then called by yet another name in his
indictment. While these mistakes were ultimately righted, in part by
the government’s own precautions in seeking a second indictment, the
problems reflect a regrettable lack of care and attention with respect
to this defendant’s rights.

                                  IV.

   Finally, the defendant challenges the district court’s application of
DHS Touhy regulations to the defense’s attempt to call ICE Special
Agent Jason Fulton as a witness. After the defendant failed to comply
with the regulations in attempting to subpoena Fulton, the district
court on the day of the trial granted the government’s motion to
exclude Fulton’s testimony. The defendant claims that the application
of the DHS regulations worked to deny his confrontation and compul-
sory process rights under the Sixth Amendment. We find that these
contentions are without merit.

   Pursuant to 5 U.S.C. § 301, federal agencies may promulgate so-
called Touhy regulations to govern the conditions and procedures by
                  UNITED STATES v. SORIANO-JARQUIN                   13
which their employees may testify about work-related issues at trial.
See United States ex rel. Touhy v. Ragen, 340 U.S. 462, 468 (1951).
The DHS Touhy regulations prohibit DHS employees from testifying
about information obtained on the job absent departmental authoriza-
tion. See 6 C.F.R. §§ 5.41-.49 (2006). They also provide that the DHS
General Counsel alone may accept service on behalf of DHS employ-
ees. See id. § 5.43. The Supreme Court has approved such regulations,
holding that agencies may legitimately promulgate regulations gov-
erning employee testimony and may, pursuant to those regulations,
forbid an employee to testify in a court proceeding. See Touhy, 340
U.S. at 468.

   The defendant claims at the outset that Touhy regulations do not
apply to cases in which the United States is a party, but neither the
authorizing statute, 5 U.S.C. § 301, nor the DHS regulations, 6 C.F.R.
§ 5.41, impose any such limitation. Moreover, other courts have
applied Touhy regulations to the testimony of agency employees in
federal criminal prosecutions. See, e.g., United States v. Wallace, 32
F.3d 921, 929 (5th Cir. 1994) (applying Department of Justice Touhy
regulations); United States v. Allen, 554 F.2d 398, 406 (10th Cir.
1977) (same).

   Neither the existence nor the application of the Touhy regulations
deprived the defendant of any right. To begin with, the defendant
made no attempt whatsoever to comply with the DHS regulations.
Given this, he can hardly be heard to complain that the regulations
caused him injury. See Wallace, 32 F.3d at 929 (rejecting constitu-
tional challenge where party did not comply with Touhy regulations);
United States v. Marino, 658 F.2d 1120, 1125 (6th Cir. 1981) (same).

   In any case, his constitutional claims must fail. There was no viola-
tion of the Confrontation Clause, because the confrontation right per-
tains only to adverse witnesses offering testimony at trial. See, e.g.,
Crawford v. Washington, 541 U.S. 36, 51 (2004). In this case, the
government neither called Fulton as a trial witness nor introduced any
statements by him. The right to compulsory process was also not vio-
lated, not only because the Supreme Court has upheld the Touhy reg-
ulations as a valid enactment but also because Fulton’s testimony was
wholly peripheral to the defendant’s case. See United States v.
Valenzuela-Bernal, 458 U.S. 858, 867 (1982) (violation of compul-
14                  UNITED STATES v. SORIANO-JARQUIN
sory process occurs only when "the defendant [i]s arbitrarily deprived
of ‘testimony that would have been relevant and material, and . . .
vital to the defense.’") (quoting Washington v. Texas, 388 U.S. 14, 16
(1967)). Fulton’s testimony at most went to the question of the pre-
liminary hearing. It did not go to the sole issue at trial: whether the
defendant had unlawfully re-entered the country after deportation.
Thus no constitutional violation occurred, and the district court prop-
erly excluded Fulton’s testimony.

                                    V.

     For the foregoing reasons, the judgment of the district court is

                                                           AFFIRMED.